United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-354
Issued: May 22, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 14, 2007 appellant filed a timely appeal from the December 27, 2006 and
July 5, 2007 merit decisions of the Office of Workers’ Compensation Programs, which denied
his claim of consequential injury and additional impairment. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant developed a knee, hip or back injury as a consequence of
his employment-related ankle and foot injuries, causing additional impairment.
FACTUAL HISTORY
On May 14, 1994 appellant, then a 44-year-old mail handler, filed a claim alleging that
his bilateral plantar fasciitis was a result of his federal employment: “Condition began within 45
days of original injury and has progressed to date. Condition dramatically improves when not

standing on job-site floors.”1 The Office accepted his claim for bilateral plantar fasciitis and
bilateral subtraumatic subtalar arthritis. Appellant received a schedule award for a 15 percent
impairment of his right lower extremity and a 14 percent impairment of his left lower extremity.
A conflict in medical opinion arose on the extent of appellant’s permanent impairment.
On March 6, 2006 an Office hearing representative directed the Office to refer appellant to an
impartial medical specialist to determine whether he developed a knee, hip or back condition in
any way causally related to his accepted ankle and foot injuries. “After having addressed such,”
the hearing representative stated, “the physician should then address in terms of the American
Medical Association, Guides to the Evaluation of Permanent Impairment, fifth edition, all
permanent impairment experienced by the claimant as a result of all employment-related
conditions either by injury or consequential injury related thereto.”
The Office referred appellant, together with the case file and a statement of accepted
facts, to Dr. Noubar A. Didizian, a Board-certified orthopedic surgeon. On November 29, 2006
Dr. Didizian reviewed appellant’s history and symptoms and described his findings on physical
examination. He noted that appellant’s gait pattern was alternating with all three stages of gait
analysis. Appellant was walking at a slower pace, with or without a cane. He was able to stand
on his toes and heels holding the examination table but indicated that he could not do so
independently without a cane.
Dr. Didizian found that appellant had a three percent pain-related impairment of each
lower extremity due to the ankles. He also found a three percent pain-related impairment of each
lower extremity due to the knees. Dr. Didizian did not report impairment due to the hips or low
back.2
On the issue of consequential injury, Dr. Didizian offered the following opinion:
“I do not have any scientific work to indicate that if someone has plantar fasciitis
or ankle sprain he/she will develop eventual knee pathology, hip pathology or
back pathology. I would be interested in reading such a scientific publication if
there is one in existence.”
In a decision dated December 27, 2006, the Office denied an additional schedule award.
The Office found that Dr. Didizian’s opinion represented the weight of the medical evidence and
established no consequential injury to the knees, hips or back and only a three percent
impairment of each lower extremity. On July 5, 2007 an Office hearing representative affirmed
the denial of an additional schedule award.

1

Appellant was recovering from an employment-related left ankle sprain on February 24, 1989 (OWCP File No.
0301406230) when he filed his claim for bilateral plantar fasciitis. Other preexisting injuries include a right leg and
ankle fracture in December 1990, a left ankle sprain in February 1993 and a right ankle sprain in August 1993.
Appellant also has congenital subtalar joint coalition.
2

Dr. Didizian reported no range of motion measurements for the hips.

2

LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of his duty.3 It is
an accepted principle of workers’ compensation law that when the primary injury is shown to
have arisen out of and in the course of employment, every natural consequence that flows from
the injury is deemed to arise out of the employment, unless it is the result of an independent,
intervening cause attributable to the employee’s own intentional conduct.4
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.5 When there exist opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.6 When the Office secures an opinion from an
impartial medical specialist for the purpose of resolving a conflict in the medical evidence and the
opinion from the specialist requires clarification or elaboration, the Office has the responsibility to
secure a supplemental report from the specialist for the purpose of correcting a defect in the
original report.7
ANALYSIS
The opinion of Dr. Didizian, the impartial medical specialist, requires clarification and
elaboration on the issue of consequential injury. He limited his discussion to two sentences. It is
unclear whether Dr. Didizian means that there is no scientific literature to support the development
of knee, hip or back pathology as a consequence of plantar fasciitis or ankle sprain, or whether he
is simply unaware of such literature and remains open to the possibility. Regardless, he did not
support his opinion with medical rationale sufficient to resolve the issue. Dr. Didizian reported
that appellant’s gait pattern was alternating with all three stages of gait analysis. He did not fully
explain whether the accepted ankle and foot injuries caused this alternating gait pattern, whether
an alternating gait pattern can physiologically cause a consequential injury to the knees, hips or
low back, and if so, whether appellant in fact developed any such consequential injury. The
Board finds that Dr. Didizian’s report is not well rationalized. Appellant may be entitled to
compensation for any knee, hip or low back injury that is consequential to his accepted
employment injuries. The impartial medical specialist must therefore provide a well-reasoned
opinion to resolve this issue.

3

5 U.S.C. § 8102(a).

4

John R. Knox, 42 ECAB 193 (1990); Lee A. Holle, 7 ECAB 448 (1955).

5

5 U.S.C. § 8123(a).

6

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

7

Nathan L. Harrell, 41 ECAB 402 (1990).

3

The Board will set aside the Office’s December 27, 2006 and July 5, 2007 decisions and
remand the case for a supplemental report from the impartial medical specialist. Following such
further development of the evidence as may be necessary, the Office shall issue an appropriate
final decision on the issues of consequential injury and additional impairment.
CONCLUSION
The Board finds that this case is not in posture for decision. The medical evidence
requires further development.
ORDER
IT IS HEREBY ORDERED THAT the July 5, 2007 and December 27, 2006 decisions
of the Office of Workers’ Compensation Programs are set aside. The case is remanded for
further action consistent with this opinion.
Issued: May 22, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

